DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 6, 8, 15-21 and 26 are cancelled. Claims 3, 5, 7, 9-14, 23-24 and 27-30 are amended. Claims 31 and 32 are newly added. Claims 3-5, 7, 9-14, 22-25 and 27-32 are presently examined.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 4/5/2022 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

Claim Interpretation
Regarding claim 3, the claim recites the limitation “at least one wick configured to be pre-soaked in a fluid,” which is considered to be a limitation regarding the intended use of claimed wick since the claim does not actively recite the wick being soaked in a fluid or otherwise liquid to be present. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a material that is capable of wicking liquid. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since wicking is an inherent property of absorbent materials, the limitation will be interpreted as if it required any absorbent material.

Regarding claims 24, 27 and 30, the claims recite the limitation “a second elongate wick.” The term “wick” is considered to be a statement regarding intended use of article since the claim does not actively recite the wick being soaked in a fluid or otherwise liquid to be present. Therefore, for the purposes of this Office action, the limitations will be interpreted as if they required a material that is capable of wicking liquid. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since wicking is an inherent property of absorbent materials, the limitations will be interpreted as if they required any absorbent material.

Regarding claim 25, although the claim recites the limitation “a second cap,” this limitation is not an actively recited component of the claim. Therefore, for the purposes of this Office action, the claim will be considered to be met by any structure having a single removable cap.

Regarding claims 26 and 29, the claim recites the limitation “wherein the slit enables additional air to interact with the at least one wick to trigger vapor particles to be released form the at least one wick upon application of the partial vacuum force.” However, since claims do not explicitly require the wick to release any liquid to the air, the claim will be interpreted as if it required the slit to provide a structure enabling the wick to interact with the air.

Regarding claim 28, the claim recites the limitation “at least one wick configured to be pre-soaked in a fluid,” which is considered to be a limitation regarding the intended use of claimed wick since the claim does not actively recite the wick being soaked in a fluid or otherwise liquid to be present. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a material that is capable of wicking liquid. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since wicking is an inherent property of absorbent materials, the limitation will be interpreted as if it required any absorbent material.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 28, the claim requires that the valve rim be both included in the bottom portion and configured to rest on the bottom portion. It is unclear how the valve rim can rest on the bottom portion, which implicitly requires that it be a separate component, when it is in fact a part of the bottom portion. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the valve rim to be a part of the bottom portion. Claims 29-30 and 32 are indefinite by dependence. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7, 11, 13-14, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 5,893,371) in view of Levitz (US 9,648,905).

Regarding claim 3, Rose discloses a non-nicotine apparatus (abstract) having an elongate tube (figure 2, reference numeral 12) having a plug (figure 2, reference numeral 14), which is considered to meet the claim limitation of a base, having an aperture to allow inhalation (column 4, lines 27-38, figure 2, reference numeral 14A). The defines a hollow area (figure 2), which is considered to meet the claim limitation of a first cavity. The device has a mouthpiece for releasing vapor to a user (figure 2, reference numeral 16) having an air passageway aperture therethrough (column 4, lines 27-38, figure 2, reference numeral 16A), which is considered to meet the claim limitation of a cap, provided with an enlarged chamber defined within the inside face thereof (figure 2, reference numeral 16B), which is considered to meet the claim limitation of a second cavity, sized to engage a cartridge made from a fibrous mass and saturated with essential oil of black pepper (column 4, lines 39-59, figure 2, reference numeral 18), which is considered to meet the claim limitation of a first elongate wick, to be delivered to a user as a vapor (column 4, lines 50-64). The enlarged chamber forms a slot that extends between two ends holds the cartridge. The cartridge delivers a vapor when a smoker puffs on the device (column 4, lines 8-19), indicating that the cartridge must be exposed to airflow. A partial vacuum force must also be created because airflow occurs when a user creates a pressure differential, and it is evident that the air flows through the device in the same direction that the cartridge extends (figure 2), which is considered to meet the claim limitation of parallel. Rose does not explicitly disclose (a) a multi-part valve assembly in the base of the first cavity and (b) the slot being cylindrical.
Regarding (a), Levitz teaches a smoking system having air intakes that are regulated by valves at the intakes (column 6, lines 32-45) that are cam driven piston valves (column 6, lines 46-56). It is evident that a cam driven piston valve has multiple components since cams and pistons work by exerting a mechanical force that moves one component relative to another.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inhalation aperture of Rose with the cam driven piston valve of Levitz. One would have been motivated to do so since Levitz teaches that providing a cam driven piston valve at the entrance to a smoking system allows regulation of the air taken into the system.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the slot of Rose be cylindrical. One would have been motivated to do so since there is no evidence that the shape of the slot is critical. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 4, modified Rose teaches all the claim limitations as set forth above. Modified Rose does not explicitly teach a relative size of the cartridge.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cartridge occupy the claimed percentage of the volume of the cap. One would have been motivated to do so since there is no evidence that the size of the cap is critical. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 7, Rose discloses that the plug is located opposite the mouthpiece (figure 2).

Regarding claim 11, Levitz teaches that the valves are cam driven piston valves (column 6, lines 46-56), which are considered to meet the claim limitation of pressure valves since a cam must exert pressure on a different component in order to function.

Regarding claim 13, Rose discloses that the mouthpiece has multiple external and internal faces along its length (figure 2), which are considered to meet the claim limitation of a plurality of sidewalls.

Regarding claim 14, Rose discloses that the enlarged chamber is defined by the inner surface of a sidewall (figure 2), indicating that the slot is coupled to an inner surface of a sidewall since they are defined by the same piece of material (figure 2).

Regarding claim 23, Rose discloses that the enlarged chamber is defined by the inner surface of a sidewall (figure 2), indicating that the slot is coupled to an inner surface of a sidewall since they are defined by the same piece of material (figure 2). The cartridge blocks the aperture through the mouthpiece (figure 2), which is considered to meet the claim limitation of blocking an opening.

Regarding claims 24 and 27, modified Rose teaches all the claim limitations as set forth above. Modified Rose does not explicitly teach providing two cartridges within two slots.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the cartridge and slot of modified Rose. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claims 3, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 5,893,371) in view of Bartolomeo (US 2,860,638) and Cady (US 69,763).

Regarding claims 3 and 9, Rose discloses a non-nicotine apparatus (abstract) having an elongate tube (figure 2, reference numeral 12) having a plug (figure 2, reference numeral 14), which is considered to meet the claim limitation of a base, having an aperture to allow inhalation (column 4, lines 27-38, figure 2, reference numeral 14A). The defines a hollow area (figure 2), which is considered to meet the claim limitation of a first cavity. The device has a mouthpiece for releasing vapor to a user (figure 2, reference numeral 16) having an air passageway aperture therethrough (column 4, lines 27-38, figure 2, reference numeral 16A), which is considered to meet the claim limitation of a cap, provided with an enlarged chamber defined within the inside face thereof (figure 2, reference numeral 16B), which is considered to meet the claim limitation of a second cavity, sized to engage a cartridge made from a fibrous mass and saturated with essential oil of black pepper (column 4, lines 39-59, figure 2, reference numeral 18), which is considered to meet the claim limitation of a first elongate wick, to be delivered to a user as a vapor (column 4, lines 50-64). The enlarged chamber forms a slot that extends between two ends holds the cartridge. The cartridge delivers a vapor when a smoker puffs on the device (column 4, lines 8-19), indicating that the cartridge must be exposed to airflow. A partial vacuum force must also be created because airflow occurs when a user creates a pressure differential, and it is evident that the air flows through the device in the same direction that the cartridge extends (figure 2), which is considered to meet the claim limitation of parallel. Rose does not explicitly disclose (a) a valve assembly in the base of the first cavity, (b) the slot being cylindrical, and (c) the valve assembly having multiple parts.
Regarding (a), Bartolomeo teaches a smoking device requiring no combustion (column 1, lines 15-17) having a front tubular cylindrical element (figure 2, reference numeral 11) with a central bore and a lip (figure 3, reference numeral 13) configured to mate with a tubular mouthpiece (column 2, lines 6-13, figure 2, reference numeral 10). The tubular mouthpiece has a cylindrical portion with a bore (column 2, lines 38-44, figure 7, reference numeral 10X), which is considered to meet the claim limitation of a second cavity. The mouthpiece has a rear piece pin (column 2, lines 45-51, figure 8, reference numeral 24) with a tubular bore covered by a plastic check valve to permit the flow of gas through the pin in but one direction (column 2, lines 51-61, figure 8, reference numeral 29
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plug of Rose with the valve of Bartolomeo. One would have been motivated to do so since Bartolomeo teaches that check valves allow gas to flow in but one direction. 
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the slot of Rose be cylindrical. One would have been motivated to do so since there is no evidence that the shape of the slot is critical. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding (c), Cady teaches a valve seat comprising a metal cylinder provided with a shoulder on the inside and top to receive the valve and valve seat. A suitable piece of either leather or rubber is provided to fit tight within the cylinder to form a valve seat, which is considered to meet the claim limitation of a lower portion. A second piece of rubber or leather is placed on top of the valve seat with a ring cut in it. The ring is connected to main piece by a narrow strip and is weight to close using a weight (reference numeral A), which is considered to meet the claim limitation of a top portion since it is located at the top of the ring. It is evident that the weight applies a downward force compressive force to close the valve due to gravity. Cady additionally teaches that his arrangement forms a seal against water due to the tight fit of the improved valve seat (page 1, middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the valve of modified Rose with the valve seat of Cady. One would have been motivated to do so since Bartolomeo teaches a valve that is mounted to prevent airflow and Cady teaches an improved valve seat that forms a seal. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding claim 10, applicant’s specification teaches that application of the partial vacuum results in the valve producing an audible sound [00112]. Since the present application meets all of the structural limitations of applicant’s claim, the claimed property of making an audible sound is presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 12, it is evident that air flows through the valve since Rose discloses that air flows through the plug in an aperture to allow inhalation (column 4, lines 27-38), and it is evident that air would continue to flow in the combination so that inhalation is possible.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 5,893,371) in view of Levitz (US 9,648,905) as applied to claim 3 above, and further in view of Yamada (US 2021/0337866).

Regarding claim 5, modified Rose teaches all the claim limitations as set forth above. Modified Rose does not explicitly teach (a) providing two fibrous masses and (b) the wicks utilizing between about 10% to about 20% of the volume defined by the cap.
Regarding (a), Yamada teaches a cartridge for an inhaler [0001] having a liquid holding member that transports liquid formed from two or more sheets of cotton ([0068], figure 3A, reference numeral 26), which are considered to meet the claim limitation of multiple wicks since they are separate components, by absorbing liquid [0079].
It would therefore have been obvious to one of ordinary skill in the art to make the fibrous mass of modified Rose from the two sheets of cotton of Yamada. One would have been motivated to do so since Rose discloses that the fibrous mass absorbs and oil and Yamada teaches cotton that absorbs liquid. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 5,893,371) in view of Bartolomeo (US 2,860,638) and Cady (US 69,763) as applied to claim 9 above, and further in view of Leung (US 10,334,878).

Regarding claim 22, modified Rose teaches all the claim limitations as set forth above. Modified Rose does not explicitly teach the valve opening under a pressure in the claimed range.
Leung teaches a handheld vaporizing device (abstract) having an air inlet check valve that opens under a minimum pressure of, for example 0.5 psi to allow a user to inhale effortlessly (column 4, lines 18-34).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the opening pressure of the valve of modified Rose to fall within the claimed range. One would have been motivated to do so since Leung teaches that reducing the pressure at which an inlet valve opens to a minimum allows a user to inhale effortlessly. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 5,893,371) in view of Levitz (US 9,648,905) as applied to claim 3 above, and further in view of Buchberger (US 9,554,595).

Regarding claim 25, modified Rose teaches all the claim limitations as set forth above. Modified Rose does not explicitly teach the mouthpiece being detachable.
Buchberger teaches an inhaler comprising a housing (abstract) wich a removable mouthpiece connected to a flavor reservoir that is replaced regularly to maintain the flavor of the flavor release and promote hygiene (column 5, lines 1-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mouthpiece of modified Rose detachable. One would have been motivated to do so since Buchberger teaches a mouthpiece that is detached to promote hygiene and maintain release of flavor.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 5,893,371) in view of Bartolomeo (US 2,860,638) and Cady (US 69,763) and Haber (US 4,429,703) and Li (CN 209768986, machine translation relied upon).

Regarding claim 28, Rose discloses a non-nicotine apparatus (abstract) having an elongate tube (figure 2, reference numeral 12) having a plug (figure 2, reference numeral 14), which is considered to meet the claim limitation of a base, having an aperture to allow inhalation (column 4, lines 27-38, figure 2, reference numeral 14A). The defines a hollow area (figure 2), which is considered to meet the claim limitation of a first cavity. The device has a mouthpiece for releasing vapor to a user (figure 2, reference numeral 16) having an air passageway aperture therethrough (column 4, lines 27-38, figure 2, reference numeral 16A), which is considered to meet the claim limitation of a cap, provided with an enlarged chamber defined within the inside face thereof (figure 2, reference numeral 16B), which is considered to meet the claim limitation of a second cavity, sized to engage a cartridge made from a fibrous mass and saturated with essential oil of black pepper (column 4, lines 39-59, figure 2, reference numeral 18), which is considered to meet the claim limitation of a first elongate wick, to be delivered to a user as a vapor (column 4, lines 50-64). The enlarged chamber forms a slot that extends between two ends holds the cartridge. The cartridge delivers a vapor when a smoker puffs on the device (column 4, lines 8-19), indicating that the cartridge must be exposed to airflow. It is evident that the air flows through the device in the same direction that the cartridge extends (figure 2), which is considered to meet the claim limitation of parallel. Rose does not explicitly disclose (a) a valve assembly in the base of the first cavity, (b) the slot being cylindrical, (c) the valve assembly having multiple parts, (d) the slot holding the cartridge having spokes, and (e) the valve having multiple openings.
Regarding (a), Bartolomeo teaches a smoking device requiring no combustion (column 1, lines 15-17) having a front tubular cylindrical element (figure 2, reference numeral 11) with a central bore and a lip (figure 3, reference numeral 13) configured to mate with a tubular mouthpiece (column 2, lines 6-13, figure 2, reference numeral 10). The tubular mouthpiece has a cylindrical portion with a bore (column 2, lines 38-44, figure 7, reference numeral 10X), which is considered to meet the claim limitation of a second cavity. The mouthpiece has a rear piece pin (column 2, lines 45-51, figure 8, reference numeral 24) with a tubular bore covered by a plastic check valve to permit the flow of gas through the pin in but one direction (column 2, lines 51-61, figure 8, reference numeral 29).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plug of Rose with the valve of Bartolomeo. One would have been motivated to do so since Bartolomeo teaches that check valves allow gas to flow in but one direction. 
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the slot of Rose be cylindrical. One would have been motivated to do so since there is no evidence that the shape of the slot is critical. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding (c), Cady teaches a valve seat comprising a metal cylinder provided with a shoulder on the inside and top to receive the valve and valve seat (page 1, middle, reference numeral H), which is considered to meet the claim limitation of a lower portion since it is below the other portions. The metal cylinder has a beveled outer portion (reference numeral H). A suitable piece of either leather or rubber is provided to fit tight within the cylinder to form a beveled valve seat (page 1, bottom, reference numeral G). A second piece of rubber or leather is placed on top of the valve seat with a ring cut in it that fits accurately over the valve seat (page 1, middle, reference numeral F), indicating that it must also have a bevel since the valve seat has a bevel. This bevel is considered to meet the claim limitation of a ridge. The ring is connected to main piece by a narrow strip and is weight to close using a weight (reference numeral A), which is considered to meet the claim limitation of a top portion since it is located at the top of the ring. It is evident that the weight applies a downward force compressive force to close the valve due to gravity. Cady additionally teaches that his arrangement forms a seal against water due to the tight fit of the improved valve seat (page 1, middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the valve of modified Rose with the valve seat of Cady. One would have been motivated to do so since Bartolomeo teaches a valve that is mounted to prevent airflow and Cady teaches an improved valve seat that forms a seal. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding (d), Haber teaches a cigarette substitute assembly having fingers with retaining portions that more securely hold a filter element in place (abstract, figure 4, reference numeral 20), which are considered to meet the claim limitation of spokes, and extend to an end of the slot (figure 3).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the enlarged chamber of modified Rose with the fingers of Haber. One would have been motivated to do so since Haber teaches fingers that more securely hold a filter element in place.
Regarding (e), Li teaches an electronic cigarette [0004] having an air hole (figure 4, reference numeral 301) provided with a plurality of air inlet holes (figure 4, reference numeral 36) so that it is not easy to block the hole and outside air can smoothly enter the device [0065].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the air inlet aperture at the valve of modified Rose with the multiple inlet holes of Li. One would have been motivated to do so since Li teaches that providing multiple inlet holes allows outside air to smoothly enter the device. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 29, it is evident that a partial vacuum force must be created during use of the device of Rose because airflow occurs when a user creates a pressure differential, and that the valve assembly allows air to enter the device.

Regarding claim 30, modified Rose teaches all the claim limitations as set forth above. Modified Rose does not explicitly teach providing two cartridges within two slots.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the cartridge and slot of modified Rose. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 5,893,371) in view of Levitz (US 9,648,905) as applied to claim 13 above, and further in view of Newton (US 2015/0114406).

Regarding claim 31, modified Rose teaches all the claim limitations as set forth above. Modified Rose does not explicitly teach a bite section.
Newton teaches an electronic cigarette having both a rigid mouthpiece and a replaceable soft tip mouthpiece [0002]. The soft mouthpiece cover is fabricated from a pliable and resilient polymeric material so that the user is presented with a soft, resilient and pliable mouthpiece that is comfortable to grip with the teeth when it is placed on the rigid mouthpiece ([0025], figure 6B, reference numeral 12), and is considered to meet the claim limitation of a bite section since a user grips it with their teeth and extends an outer sidewall of the rigid mouthpiece. The mouthpiece cover stretches to enable removal and replacement of the cover [0008].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece of modified Rose with the soft removable cover of Newton. One would have been motivated to do so since Newton teaches a soft mouthpiece cover that presents a soft, resilient and pliable mouthpiece that is comfortable to grip with the teeth to a user.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 5,893,371) in view of Bartolomeo (US 2,860,638) and Cady (US 69,763) and Haber (US 4,429,703) and Li (CN 209768986, machine translation relied upon)  as applied to claim 28 above, and further in view of Newton (US 2015/0114406).

Regarding claim 32, modified Rose teaches all the claim limitations as set forth above. Modified Rose does not explicitly teach a bite section.
Newton teaches an electronic cigarette having both a rigid mouthpiece and a replaceable soft tip mouthpiece [0002]. The soft mouthpiece cover is fabricated from a pliable and resilient polymeric material so that the user is presented with a soft, resilient and pliable mouthpiece that is comfortable to grip with the teeth when it is placed on the rigid mouthpiece ([0025], figure 6B, reference numeral 12), and is considered to meet the claim limitation of a bite section since a user grips it with their teeth and extends an outer sidewall of the rigid mouthpiece. The mouthpiece cover stretches to enable removal and replacement of the cover [0008].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece of modified Rose with the soft removable cover of Newton. One would have been motivated to do so since Newton teaches a soft mouthpiece cover that presents a soft, resilient and pliable mouthpiece that is comfortable to grip with the teeth to a user.
Response to Arguments
Regarding claim 3, applicant’s arguments have been fully considered but they are not persuasive since they do not address the disclosures of Rose as set forth above.

Regarding claim 28, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that Fu does not teach a first cylindrical slot, (b) that none of the references teach spokes, and (c) that Cady does not teach the features of the claimed valve.
Regarding (a), applicant’s arguments do not address the disclosures of Rose as set forth above.
Regarding (b), applicant’s arguments do not address the teachings of Haber as set forth above.
Regarding (c), Cady does teach the claimed beveled and ridged components as set forth above, and Li teaches the plurality of openings as set forth above. None of these teachings are addressed by applicant’s arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715